          Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                             )
                                                             )    Case No. 1:19-cv-151
    ADAMJ. BROWN,
                                                             )
                  Plaintiff                                  )
                                                             )    UNITED STATES MAGISTRATE JUDGE
                                                             )    RICHARD A. LANZILLO
                                v.
                                                             )
                                                             )
    J. WETZEL, et al.,                                       )   MEMORANDUM.OPINION AND
                                                             )   ORDER ON DEFENDANTS' MOTION
                  Defendants
                                                             )   TO DISMISS [ECF No. 17]

     I.        Introduction

           Plaintiff Adam J. Brown, an inmate in the custody of the Pennsylvania Department of

Corrections (DOC), initiated this prose civil rights action based on events that occurred during his

previous confinement at the State Correctional Institution at Albion (SCI-Albion). ECF No. 1.

Brown asserts that each of the Defendants -DOC Secretary John Wetzel, SCI-Albion

Superintendent M. Clark, SCI-Albion Deputy Superintendent B. Flinchbaugh, and SCI-Albion

Corrections Officers Fait and Seely - violated his rights as secured by the First, Eighth, and

Fourteenth Amendments to the United States Constitution. Id. He seeks injunctive relief and

compensatory and punitive damages pursuant to 42 U.S.C. § 1983. Id.

           Presently pending is Defendants' motion to dismiss for failure to state a claim [ECF No. 17],

which seeks dismissal of Brown's claims against Defendants in their official capacities, his requests

for declaratory and injunctive relief, his claims against Secretary Wetzel, and his Fourteenth

Amendment due process claim against Seely. Defendants have filed a brief in support of their

motion [ECF No. 18], and Brown has filed a response in opposition [ECF No. 32]. As such, this

matter is fully briefed and ripe for disposition. 1


1The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all
proceedings in this case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.
     Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 2 of 10




    II.       Factual Background

          The following allegations from Brown's complaint are accepted as true for purposes of this

motion. On July 5, 2017, prison officials temporarily moved Brown into the Restricted Housing

Unit/Diversionary Treatment Unit (RHU/DTU) at SCI-Albion. ECF No. 6 ,I 9. Upon arriving at

the RHU/DTU, Brown was strip searched and his clothing, most of which he had purchased

himself from the prison commissary, was replaced with generic DOC prison garb. Id. ,I,I 11, 14-16.

Pursuant to DOC policy and procedure, Brown's clothing should have been placed in the inmate

property room with the rest of his belongings and returned to him later. Id. ,I 12.

          On July 12, 2017, Brown learned from Seely, the official in charge of inmate property, that

he was being temporarily transferred to another prison the following morning for a court hearing.

Id. ,I 17. Brown complained that his property had not been inventoried yet and that he needed some

of the legal materials in his property for the hearing. Id. ,I 18. When Seely ignored his complaint,

Brown threatened to file a grievance. Id. ,I,I 19-20. Seely again refused to allow Brown to inventory

his property, called him a "crybaby," and stated that "he would go in Brown's property and decide

what legal material he would let Brown take, and ... if his 'shit' came up missing then maybe he

would think twice before threatening people with grievances." Id. ,I 21.

          On July 31, 2017, Brown returned to SCI-Albion and "was pulled out by Fait, Seely, and a

couple other officers to inventory his property." Id. ,I 23. Brown immediately noticed that the

clothing taken from him upon his arrival at the RHU /DTU was missing. Id. ,I 24. When Brown

asked about the missing clothing, Seely reminded him that "he told him 'shit' might come up

missing if he kept filing grievances." Id. ,I 25. Brown asked Fait for help, prompting Fait to joke

that he could file a grievance but that "he might end up missing more property." Id. ,I 26.

          On August 3, 2017, Brown received a confiscation slip from Seely informing him that his

clothing had been confiscated because it was "wet." Id. ,I 27. Brown avers that his clothing was not

wet when he removed it. Id. ,I 28.

                                                    2
          Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 3 of 10




             On August 8, 2017, Brown approached Superintendent Clark and complained about the

missing property, noting that it had caused him to experience "suicidal ideation because his family

refused to send him more money due to the DOC taking the things he buys with their money." Id.

~   31. Clark told Brown that "no one cared if he killed himself' because "someone else will fill his

bed" and that he might get his property back if he "withdrew his grievance and didn't file anymore."

Id.   ~   32. Clark also threatened to "tell the officers to throw out all his property" if he kept filing

grievances. Id.

             On August 10, 2017, the Program Review Committee (PRC) met with Brown to discuss his

"documented history of suicide attempts, self-injurious behavior," and serious mental illness. Id.~

34. Brown informed them that "his missing property was the reason he kept attempting to kill

[him]self." Id.     ~   36. Flinchbaugh told him to "grow up and stop using his mental health issues as an

excuse," and "that he needed to stop wasting people's time with fake suicidal games and either kill

[him]self for real or lay down." Id.~ 37. He also told Brown that his next failed suicide attempt

would result in more property being taken. Id.        ~   37.

             Brown later wrote to Wetzel and "explained the situation regarding his missing property and

the actions of the employees at SCI Albion." Id~ 39. Wetzel never responded. Id~ 40.

      III.       Standard of Review

             A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(6)(6) tests the legal

sufficiency of the complaint. Kost v. KozakiewicZi 1 F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient "to raise a right to relief

above the speculative level." Bel/Atlantic Cotp. v. Twomb/y, 550 U.S. 544, 556 (2007) (citing 5 C.

Wright & A. Miller, Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed. 2004)). See also Ashcroft v.

Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed pursuant to Rule .12 (6)(6) if it

fails to allege "enough facts to state a claim to relief that is plausible on its face." Twomb/y, 550 U.S.

                                                          3
     Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 4 of 10




at 570 (rejecting the traditional 12 (6)(6) standard established in Conlry v. Gibson, 355 U.S. 41 (1957)).

In making this determination, the court must accept as hue all well-pled factual allegations in the

complaint and views them in a light most favorable to the plaintiff. U.S. Express Lines Ltd. v. Higgins,

281 F.3d 383, 388 (3d Cir. 2002).

        While a complaint does not need detailed factual allegations to survive a motion to dismiss, a

complaint must provide more than labels and conclusions. Twombfy, 550 U.S. at 555. A "formulaic

recitation of the elements of a cause of action will not do." Id. (citing Papasan v. Allain, 478 U.S. 265,

286 (1986)). Moreover, a court need not accept inferences drawn by a plaintiff if they are

unsupported by the facts as set forth in the complaint. See California Pub. Emplqyee Ret. ~s. v. The

Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower Merion Sch. Dist., 132 F.3d 902,

906 (3d Cir. 1997)). Nor must the Court accept legal conclusions disguised as factual allegations.

Twombfy, 550 U.S. at 555 (citing Papasan, 478 U.S. at 286). See also McTernan v. City ojYork,

Pennrylvania~ 577 F.3d 521, 531 (3d Cir. 2009) ("The tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.").

        Expounding on the Twombfy/Iqballine of cases, the Third Circuit has articulated the

following three-step approach:


            First, the court must 'tak[e] note of the elements a plaintiff must plead to state a claim.'
            Second, the court should identify allegations that, 'because they are no more than
            conclusions, are not entitled to the assumption of truth.' Finally, 'where there are well-
            pleaded factual allegations, a court should assume their veracity and then determine
            whether they plausibly give rise to an entitlement for relief.'

Burtch v. Mi/berg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629

F.3d 121, 130 (3d Cir. 2010)). This determination is "a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

        Finally, because Plaintiff is proceeding pro se, the allegations in the complaint must be held

to "less stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,


                                                     4
         Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 5 of 10




520-521 (1972). If the court can reasonably read a prose litigant's pleadings to state a valid claim

upon which relief could be granted, it should do so despite the litigant's failure to cite proper legal

authority, confusion of legal theories, poor syntax and sentence construction, or unfamiliarity with

pleading requirements. Boag v. MacDougall, 454 U.S. 364 (1982); United States ex reL Montgomery v.

Bierlry, 141 F.2d 552, 555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and

should be read "with a measure of tolerance").

       IV.        Analysis

             Based on the facts set forth above, Brown alleges the following claims: (1) a Fourteenth

Amendment due process claim against Seely based on the stolen clothing; (2) a First Amendment

retaliation claim against Clark, Flinchbaugh, Fait and Seely based on their refusal to return his

property unless he withdrew his grievance; (3) an Eighth Amendment cruel and unusual punishment

claim against Clark, Flinchbaugh, Fait and Seely based on their "various threats and treatment

towards the plaintiff and his property"; and (4) a supervisory liability claim against Wetzel based on

his "knowledge [of] ... and failure to address and resolve" the violations committed by his

subordinates. ECF No. 6 ,i,i 60-63. Defendants, in turn, seek dismissal of: (1) Brown's claims for

injunctive relief, and against the individual Defendants in their official capacities, based on the

immunity afforded the states by the Eleventh Amendment; (2) all claims against Wetzel based on

lack of personal involvement; and (3) Brown's Fourteenth Amendment due process claim against

Seely for failure to state a claim. 2 Each of these arguments will be addressed in turn.

             1.      Official Capacity Claims

             Defendants first contend that Brown's claims against the Defendants in their official

capacities are barred by the immunity afforded to the. Commonwealth of Pennsylvania by the

Eleventh Amendment. It is axiomatic that "the Eleventh Amendment proscribes actions in the



2
    Defendants do not challenge Brown's retaliation and cruel and unusual punishment claims in their motion to dismiss.

                                                             5
      Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 6 of 10




federal courts against states, their agencies, and state officials acting within their official capacities."

See, e.g., O'Donnell v. Penn!Jlvania Dept.   of Corrections, 790 F.Supp.2d 289,305 (M.D. Pa. 2011) (citing
Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996)). As a department of the Commonwealth of

Pennsylvania, the DOC is immune from suit in federal court unless said immunity has been

abrogated by Congress or waived by the state. MCI Telecomm Co,p. v. Bell-Atlantic-Penn!Jlvania, 271

F.3d 491,503 (3d Cir. 2001). See also Lavia v. Penn!Jlvania, Dept.     of Corrections, 224 F.3d 190, 195 (3d
Cir. 2000) (noting that, as an agency of the Commonwealth of Pennsylvania, the DOC is entitled to

assert the immunities afforded by the Eleventh Amendment). Moreover, "[b]ecause the

Pennsylvania DOC is a part of the executive department of the Commonwealth of Pennsylvania, its

employees share in the Commonwealth's Eleventh Amendment immunity to the extent that they

were sued in their official capacities." Johnson v. Wenerowicz., 440 Fed. Appx. 60, 62 (3d Cir. 2011).

        It is well-settled that "Pennsylvania has not waived its immunity from suit in federal court."

Toth v. California Univ.   ofPenn!Jlvania, 844 F.Supp.2d 611, 648 (W.D. Pa. 2012) (citing 42 Pa.CS.A. §
8521(b)). Nor did Congress intend by the general language of§ 1983 to override the traditional

sovereign immunity afforded to the states. Quern v. Jordan, 440 U.S. 332, 342-45 (1979); see also Toth,

844 F.Supp.2d at 648. Consequently, the Defendants - each of whom is an official, officer, or

employee of the Commonwealth of Pennsylvania - are entitled to immunity from any monetary

claims against them in their official capacities. Defendants' motion to dismiss on this basis will be

granted.

        Brown is also seeking injunctive and declaratory relief against the Defendants based on the

same conduct underlying his claims for monetary relief. While it is true that Eleventh Amendment

immunity does not apply to claims for injunctive relief against state officials to enjoin conduct

alleged to be an ongoing violation of federal law or the Constitution, see Ex Parte Young, 209 U.S.

123, 129 (1908), such claims must be based on an ongoing violation, rather than past conduct.

Seminole Tribe, 517 U.S. at 73. Consequently, "[a]n inmate's transfer from the facility complained of

                                                         6
      Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 7 of 10




generally moots [his] equitable and declaratory claims." Abdul-Akbar v. Watson, 4 F.3d 195,206 (3d

Cir. 1993). In light of Brown's transfer from SCI-Albion to SCI-Greene (and, ultimately, to SCI-

Camp Hill), his requests for injunctive and declaratory relief are dismissed as moot.

        2.      Lack of Personal Involvement

        In order to prevail on a claim pursuant to 42 U.S.C. § 1983, a plaintiff must prove that a

defendant, acting under color of state law, deprived the plaintiff of a right secured by the

Constitution or laws of the United States. Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir.

1995); Estate of Smith v. Marasco, 430 F.3d 140, 151 (3d Cir. 2005); 42 U.S.C. § 1983. Moreover, the

plaintiff "must show that each and every defendant was 'personal~y] involve[d]' in depriving him of

his rights." Kirk v. Roan, 2006 WL 2645154, at *3 (M.D. Pa. 2006) (quoting Evancho v. Fischer, 423

F.3d 347, 353 (3d Cir. 2006)). This means that each defendant must have played an "affirmative

part" in the complained-of misconduct. Iqbal, 556 U.S. at 677 ("In a§ 1983 suit ... [a]bsent vicarious

liability, each Government official, his or her title notwithstanding, is only liable for his or her own

misconduct."); Oliver v. Beard, 358 Fed. Appx. 297, 300 (3d Cir. 2009). In the absence of specific

allegations that a defendant played a role in depriving the plaintiff of a constitutional right, dismissal

is appropriate. See, e.g., Mearin v. Swartz, 951 F.Supp.2d 776, 781-82 (W.D. Pa. 2013) (dismissing

claims pursuant to Rule 12(6)(6) because the plaintiffs had failed to set forth sufficient facts to

establish that certain defendants had played an affirmative part in the alleged Eighth Amendment

violation).

        These principles apply with equal force where the defendants are supe1-vising prison officials.

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998) (noting that liability for supervisory officials

must still be based on "personal involvement in the alleged wrongs"). Although a supe1-visor cannot

encourage constitutional violations, "a supervising public official has [no] affirmative constitutional

duty to supervise and discipline so as to prevent violations of constitutional rights by his or her

subordinates." Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986); Brown v. Grabowski, 922 F.2d

                                                     7
     Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 8 of 10




1097, 1120 (3d Cir. 1990). Nor can§ 1983 liability be predicated solely on the theory of respondeat

superior. See, e.g., Rizzo v. Goode, 423 U.S. 362 (1976); Robinson v. Ciry ofPittsbt,rgh, 120 F.3d 1286,

1293-95 (3d Cir. 1997).

        Finally, it is well established that an inmate cannot "show the actual knowledge necessary for

a defendant to be found personally involved in the alleged unlawful conduct" simply by filing a

grievance or sending a letter. Mearin, 951 F.Supp.2d at 782. See also Minty v. Chmielsewski, 508 Fed.

Appx. 99, 104 (3d Cir. 2013) ("[A]n officer's review of, or failure to investigate, an inmate's

grievances generally does not satisfy the requisite personal involvement."). As one court aptly noted,

"it would be anomalous to suggest that a prisoner could name as a Defendant any government

official whatsoever, no matter how far removed in the chain of authority from the actual conduct in

question, simply by sending that official a letter." B11/lock v. Horn, 2000 WL 1839171, at *5 (.M.D. Pa.

Oct. 31, 2000).

        Based on these principles, the Court concludes that Brown has failed to state a claim for

relief against Wetzel. The only allegation in the complaint regarding Wetzel is that Brown sent him a

letter and "explained the situation regarding his missing property and the actions of the employees at

SCI Albion." Id. 139. Courts have routinely dismissed civil rights allegations against prison officials

whose only knowledge of the alleged violation stemmed from similar correspondence. Bullock, 2000

WL 1839171, at *5. See also Johnson v. Wireman, 2019 WL 1383575, at *7 (.M.D. Pa. Mar. 27, 2019)

(rejecting supervisory liability claims based on "the mere fact that an official receives and reviews a

letter"); Kloss v. SCI-Albion, 2018 WL 4609144, at *4 (W.D. Pa. Aug. 15, 2018) (allegation that

supervisory defendant was "made aware of several issues of the plaintiff's and ... failed to help

him" is insufficient to state a claim for relief). In the absence of any facts suggesting personal

involvement in the deprivation of a constitutional right, Browns' claims against Wetzel are

dismissed.



                                                     8
      Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 9 of 10




        3.      Failure to state a claim

        Finally, Defendants argue that Brown's Fourteenth Amendment due process claim must be

dismissed because the prison's grievance procedure "'provides an adequate post-deprivation remedy'

in satisfaction of the Due Process Clause for prisoners making claims for damage to or loss of

personal property." Davis v. Harlow, 2013 WL 1195033, at *9 (W.D. Pa. Mar. 22, 2013) (quoting

Durham v. Dept. ojCorr., 173 Fed. Appx. 1544, 157 (3d Cir. 2006)). The Court agrees.

        In order to prevail on his due process claim, Brown must demonstrate that Defendants

confiscated his property and that he was not afforded a post-deprivation administrative remedy.

Monroe v. Beard, 536 F.3d 198, 210 (3d Cir. 2008) (noting that the unauthorized intentional

deprivation of property by a prison official does not violate the Due Process Clause where the

iru;nate has a meaningful post-deprivation remedy available to him) (citing Hudson v. Palmer, 468 U.S.

517, 533 (1984)). See also Mearin v. Folino, 2013 WL 5332120, at *7 (W.D. Pa. Sept. 23, 2013) ("[I]n

order to succeed on a due process claim, an inmate must not only show that his property was

confiscated but that he was not afforded a post-deprivation administrative remedy."). The United

States Court of Appeals for the Third Circuit "has found that adequate post-deprivation remedies

include the ability to file a state tort action or use of the prison's grievance process." Mearin, 2013

WL 5332120, at *7 (citing Tapp v. Proto, 404 Fed. Appx. 563,567 (3d Cir. 2010). The existence of

either of these post-deprivation remedies "forecloses any due process claim ... even if [the] inmate

is dissatisfied with the result of the process." Id (quoting Iselry v. Horn, 1996 WL 510090, at* 6

(E.D. Pa. Sept. 3, 1996)).

        Here, Brown acknowledges in his complaint that the prison provided an appropriate

gi-ievance process and that he availed himself of that process. ECF No. 6 at ,1,141-58. Courts in the

Third Circuit have routinely held that the DOC's grievance system satisfies the Due Process Clause.

See, e.g., Spencerv. Bush, 543 F. Appx. 209,213 (3d Cir. 2013). State tortlaw may also provide Brown



                                                    9
        Case 1:19-cv-00151-RAL Document 37 Filed 08/19/20 Page 10 of 10




with a remedy.3 See Hernandez v. Corrections Emergenry Response Team, 771 Fed. Appx. at 145 ("Even if

the prison grievance procedures could be considered constitutionally inadequate, Pennsylvania's

state tort law would provide an adequate remedy") (citing 42 Pa. C.S. § 8522(6)(3)). As such, Brown's

due process claim against Seely must be dismissed, with prejudice. Moreover, due to the deficiencies

highlighted in Defendants' motion, any attempted amendment would be futile.

       V.       Conclusion

            For the reasons stated herein, Defendants' motion to dismiss [ECF No. 17] is GRANTED.

It is hereby ORDERED that:

            1) Brown's claims against Defendants in their official capacities, and his request for
               declaratory and injunctive relief, are dismissed, with prejudice;

            2) Brown's claims against Wetzel are dismissed for lack of personal involvement; and

            3) Brown's Fourteenth Amendment due process claim against Seely is dismissed, with
               prejudice.


Based on the foregoing, the Clerk is directed to terminate Wetzel from the docket. Finally, the

Court notes that, because Defendants did not challenge Brown's retaliation and cruel and unusual

punishment claims in their motion, those claims remain pending.




                                                               ~~
                                                               ~&~      United States Magistrate Judge


Dated: August 19, 2020




3
    For example, _Brown may be able to pursue a conversion claim in state court to recover his missing property.

                                                             10
